OPINION — AG — UNDER THE PROVISIONS OF "THE OKLAHOMA CENTRAL PURCHASING ACT", THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION, WHEN ACQUIRING CONTRACTUAL SERVICES, SUPPLIES, MATERIALS, OR EQUIPMENT TO BE USED, CONSUMED OR SPENT BY IT IN THE PERFORMANCE OF ITS OFFICIAL DUTIES, IS `NOT' REQUIRED TO PRESENT A REQUISITION THEREFOR TO THE CENTRAL PURCHASING DIVISION OF THE STATE BOARD OF PUBLIC AFFAIRS OR TO HAVE THE WRITTEN AUTHORIZATION OF THE STATE PURCHASING DIRECTOR PROVIDED FOR IN LAW, TO ACT FOR ITSELF SUCH ACQUISITION. CITE: 29 O.S.H. 126 (SENATE BILL NO. 211) (JAMES C. HARKIN)